Citation Nr: 0900048	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for right ear hearing loss, has 
been received.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a right elbow disability, has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO granted 
service connection for hypertension and denied service 
connection for the remainder of the disabilities claimed 
herein.  Regarding the service-connected hypertension, the 
veteran is contesting the initial noncompensable (zero 
percent) evaluation assigned.  

The RO previously denied service connection for right ear 
hearing loss and for a right elbow disability by April 1994 
rating decision that became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).  In its present 
adjudication, the RO denied these claims, as sufficient new 
and material evidence to reopen them had not been received.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action, however, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
Thus, the Board will address the new and material evidence 
question as it pertains to the relevant issues on appeal 
herein.

The Board observes that the RO characterized the issue of 
entitlement to service connection for arthritis of the feet 
as a new and material evidence matter.  The Board disagrees 
with that characterization.  By January and April 1994 rating 
decisions, the Board denied service connection for calcium 
deposits of both feet in accordance with the veteran's 
original May 1993 claim, which specified that the veteran was 
seeking service connection for calcium deposits in both feet.  
The veteran is currently claiming entitlement to service 
connection for arthritis of the feet.  As the current 
condition is distinct from the one for which service 
connection was denied in 1994, no new and material evidence 
need be presented.  The claim need not be reopened, as it was 
never adjudicated in the past.  The Board observes that the 
requirement of presenting new and material evidence before a 
finally decided claim can be reopened and decided on the 
merits places additional burdens on a claimant that are 
absent in original service connection claims.  Thus, the 
veteran is not prejudiced by the Board's determination in 
this regard.  The Board notes, furthermore, that its 
determination is consistent with the spirit of VA law and 
regulations, which are "paternalistic" and "uniquely pro-
claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 
(Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 
2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

The issue of entitlement to an initial compensable evaluation 
for service-connected hypertension is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be advised if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from arthritis 
of the feet.

2.  By April 1994 rating decision, the RO denied the 
veteran's claims of service connection for right ear hearing 
loss and for a right elbow disability; although he was sent 
notice of the RO's decision that month, the veteran did not 
file a timely appeal regarding that decision.

3.  The evidence received since the April 1994 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claims of entitlement to service connection for right ear 
hearing loss and a right elbow disability.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The April 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence to reopen the claim of service 
connection for right ear hearing loss has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence to reopen the claim of service 
connection for a right elbow disability has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess was 
provided by letter dated in April 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the 
relevant claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in December 2004 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Under 
VCAA, however, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Because the claims of service 
connection for right ear hearing loss and a right elbow 
disability are not reopened, the duty to assist does not 
apply with respect to those claims and they will be discussed 
no further.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination regarding the claim of 
arthritis of the feet was not provided and was not necessary 
because the record contains no evidence of that disability.  
Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA medical records, and private medical records.  
The veteran was not afforded a VA medical examination 
regarding arthritis of the feet, but such examination was not 
necessary as described above.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Arthritis of the feet

On separation from service, the feet were found to be normal.  
During the veteran's long career in service, moreover, he 
experienced no musculoskeletal problems of the feet.  
Arthritis of the feet, indeed, is not once mentioned in the 
service medical records.

On March 1994 VA general medical examination, the veteran 
complained of chronic right and left foot pain.  He gave a 
history of "knots" that were due to calcium deposits.  
Objectively, there was a raised bony type lesion on the in 
the area of the navicular bone on the dorsal aspect of each 
foot.  There was minor tenderness to palpation.  Otherwise, 
there was good range of motion and strength of the feet 
bilaterally.  The examiner diagnosed bony prominences in the 
navicular area bilaterally.  

In December 2004, the veteran complained of a right ankle 
injury with persistent pain.  A magnetic resonance imaging of 
the right ankle revealed evidence of insertional bursitis at 
the Achilles' tendon.  In January and February 2005, right 
Achilles' tendonitis was diagnosed.  

The record is entirely silent as to a diagnosis of arthritis 
of the feet.  Neither the service nor post-service medical 
records reveal a diagnosis of arthritis of the feet.  The 
Board, moreover, notes that it cannot rely on the veteran's 
representations as to arthritis of the feet, as he is not 
shown to be competent to render diagnoses upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

Because the veteran does not appear to be suffering from the 
disability which he claim, service connection for arthritis 
of the feet is denied.  38 C.F.R. § 3.303; Gilpin, supra.  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the evidence 
does not show the presence of the claimed disability.  
38 U.S.C.A. § 5107; Gilbert, supra.  

New and Material Evidence 

In an April 1994 rating decision, the RO denied the veteran's 
claims of service connection for right ear hearing loss and 
for a right elbow disability.  That month, the veteran was 
provided notice of the decision and of his appellate rights.  
He did not initiate an appeal, timely or otherwise, and that 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2008) (outlining the 
procedures and time limitations for appealing adverse RO 
rulings to the Board).  The Board notes that the RO had 
previously denied the claims by January 1994 rating decision.  
The veteran filed a timely notice of disagreement, and the RO 
issued a statement of the case in April 1994.  The veteran, 
however, did not perfect the appeal, and the January 1994 
rating decision became final as well.  See Id.  The Board 
will be referring to the April 1994 rating decision, however, 
as that is the last final rating decision of record.  

Despite the finality of a rating decision, a claim will be 
reopened in the event that new and material evidence is 
presented. 38 U.S.C.A. § 5108.  Because the April 1994 rating 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that decision to 
determine whether the veteran's claims of service connection 
for right ear hearing loss and a right elbow disability 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2008).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1994 rating 
decision consisted of the service medical records reflecting 
neither right ear hearing loss nor a right elbow disability.  
Regarding the right elbow, the service medical records 
indicate a right elbow injury in June 1972 with negative X-
ray studies and complaints of tennis elbow in April 1986.  
Extensor tendonitis of the right wrist was diagnosed.  On 
separation, no disability of the right elbow was noted.  On 
VA examination in March 1994, a history of right lateral 
epicondylitis was diagnosed.  Regarding the right ear, no 
right ear hearing loss was noted on separation from service.  
On March 1994 VA audiologic examination, right ear hearing 
was within normal limits.  

Evidence received subsequent to the April 1994 rating 
decision consists of a December 2004 private audiologic 
examination report reflecting sudden right ear hearing loss, 
a February 2005 report of an otolaryngologist indicating that 
noise induced hearing loss was generally bilateral and that 
because left ear hearing loss was service connected, the 
cause of the veteran's right ear hearing loss should be 
reevaluated, and a June 2005 VA audiologic examination report 
reflecting right ear hearing loss within the meaning of VA 
law and regulations and an indication by the examiner hat the 
etiology of the veteran's right ear hearing loss was unknown.  
As to the right elbow, no medical evidence containing 
relevant medical discussion or diagnosis was added to the 
record.  The only mention of the right elbow is a complaint 
by the veteran of pain in September 2005 with no associated 
discussion or diagnosis.   

The Board has reviewed the evidence since the April 1994 
rating decision and has determined that the evidence 
discussed above, with respect to the two issues herein, is 
"new" because it was not of record at the time of the April 
1994 rating decision.  It is, however, not "new and 
material" within the meaning of applicable law and 
regulations because it is not probative of the issues at 
hand, which is whether the claimed right ear hearing loss is 
related to service and whether the veteran suffers from a 
right elbow disability that is related to service.  In this 
regard, the Board observes that although right ear hearing 
loss is now apparent, the evidence does not reflect any 
association between it and service, a prerequisite to the 
granting of service connection.  38 C.F.R. § 3.303; see also 
38 C.F.R. § 3.385.  As to the right elbow, the veteran has 
voiced complaints of right elbow pain, just as he did in 
1994.  The post April 1994 evidence indicates no specific 
diagnosis of a right elbow disability and reflects no medical 
consideration of the question.  A current disability is 
necessary a component of service connection.  38 C.F.R. 
§ 3.303; Gilpin, supra.   

The new evidence regarding right ear hearing loss does not 
support the veteran's claim of service connection, as it does 
not indicate a nexus between it and service.  38 C.F.R. 
§ 3.303.  The new evidence regarding the right elbow does not 
support the veteran's claim of service connection, as it does 
not indicate any current disability of the right elbow, a 
necessary ingredient for establishing entitlement to service 
connection.  Id.; Gilpin, supra; Degmetich, supra.  As such, 
the new evidence does not present a reasonable possibility of 
substantiating either claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claims of service connection for 
right ear hearing loss and for a right elbow disability are 
not reopened.


ORDER

Service connection for arthritis of the feet is denied.

No new and material evidence having been received, the claim 
of service connection for right ear hearing loss remains 
denied.  

No new and material evidence having been received, the claim 
of service connection for a right elbow disability remains 
denied.  


REMAND

The veteran's hypertension is currently rated zero percent 
disabling.  The veteran contends that he is entitled to a 
higher disability evaluation.  The Board cannot make a 
determination regarding this matter, as the veteran's 
hypertension has not been comprehensively evaluated, and the 
latest medical evidence of record is almost four years old.  
VA's statutory duty to assist the veteran, moreover, includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, an examination to determine 
the current severity of the veteran's service-connected 
hypertension must be conducted as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
determine the current severity of the 
veteran's hypertension.  All symptoms and 
manifestations must be described in 
detail.  Ideally, blood pressure readings 
should be taken on three different days.  
The examiner must review the claims file 
in conjunction with the examination, and 
state in the examination report that the 
claims file has been reviewed.  

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


